                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     PINNACLE VENTURES LLC, et al.,                    Case No. 18-cv-03412-BLF
                                   8                    Plaintiffs,
                                                                                           ORDER GRANTING DEFENDANT'S
                                   9             v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                           UNDER SEAL AT ECF 34
                                  10     BERTELSMANN EDUCATION
                                         SERVICES,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant’s Administrative Motion to File Under Seal Confidential

                                  14   Information in its Reply in Further Support of Amended Motion to Dismiss. Mot., ECF 34.

                                  15   Plaintiff did not file an opposition to Defendant’s motion. For the reasons stated below,

                                  16   Defendant’s motion at ECF 34 is GRANTED.

                                  17     I.   LEGAL STANDARD
                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n.7 (1978)). Consequently, access to motions and their attachments that are

                                  22   “more than tangentially related to the merits of a case” may be sealed only upon a showing of

                                  23   “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  24   1101–02 (9th Cir. 2016). Filings that are only tangentially related to the merits may be sealed

                                  25   upon a lesser showing of “good cause.” Id. at 1097. In addition, sealing motions filed in this

                                  26   district must be “narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  27   A party moving to seal a document in whole or in part must file a declaration establishing that the

                                  28   identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A). “Reference to a stipulation or
                                   1   protective order that allows a party to designate certain documents as confidential is not sufficient

                                   2   to establish that a document, or portions thereof, are sealable.” Id.

                                   3    II.     DISCUSSION
                                   4            The Court has reviewed Defendant’s sealing motion and declaration submitted in support

                                   5   thereof. Defendant states that the document sought to be sealed in part contains confidential

                                   6   information related to financial transactions involving, Defendant, Plaintiff Pinnacle Ventures,

                                   7   LLC, and non-party private company HotChalk, Inc. (“HotChalk”). Mot. at 1; Moreno Decl. ¶ 3,

                                   8   ECF 34-1. The Court finds that Defendant has articulated compelling reasons to seal certain

                                   9   portions of the submitted document and the proposed redactions are narrowly tailored. The

                                  10   Court’s ruling on the sealing request is set forth in the table below:

                                  11

                                  12     ECF       Document to be Sealed:              Result                        Reasoning
Northern District of California




                                         No.
 United States District Court




                                  13     34-4     Defendant’s Reply in        GRANTED as to              The proposed redacted portions at
                                  14              Further Support of          highlighted portions at    pages 6, 7, 9, and 10 contain
                                                  Amended Motion to           pages 6 7, 9, and 10.      confidential business and financial
                                  15              Dismiss                                                information of non-party private
                                                                                                         company HotChalk, the disclosure
                                  16                                                                     of which would cause competitive
                                                                                                         harm to HotChalk. Moreno Decl.
                                  17                                                                     ¶ 3; Mot. at 1.
                                  18
                                  19
                                       III.     ORDER
                                  20
                                                For the foregoing reasons, Defendant’s motion at ECF 34 is GRANTED. Defendant need
                                  21
                                       not refile the lesser redacted version of the document, as Defendant has already filed that version
                                  22
                                       as an attachment to ECF 34.
                                  23

                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: October 12, 2018
                                  26
                                                                                         ______________________________________
                                  27                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  28
                                                                                          2
